                                                                                                                          Exhibit A
Label Matrix for local noticing Case:19-01964-swd      Doc
                                              8th Judicial   #:35-1
                                                           Circuit  Court Filed: 08/01/19   Page
                                                                                              Ally 1 of 3
                                                                                                   Financial
0646-1                                        631 N. State Street                             Attn: Bankruptcy Dept
Case 19-01964-swd                             Case No. 18-S-24122-CH                          Po Box 380901
Western District of Michigan                  Stanton MI 48888-9702                           Bloomington MN 55438-0901
Grand Rapids
Thu Aug 1 08:29:22 EDT 2019
Ally Financial                                Anthony Lowell Tredenick                        (p)BB AND T
PO Box 130424                                 9319 Townhall Rd                                PO BOX 1847
Roseville, MN 55113-0004                      Fenwick MI 48834-9758                           WILSON NC 27894-1847



BMO Harris Bank                                (p)BLUEGREEN CORPORATION                       Steven Mark Bylenga
Attn: Bankruptcy                               MORTGAGE DEPT ATTN BANKRUPTCY                  Chase Bylenga Hulst, PLLC.
Po Box 2035                                    4960 CONFERENCE WAY NORTH SUITE 100            25 Division Ave. South
Milwaukee WI 53201-2035                        BOCA RATON FL 33431-4413                       Suite 500
                                                                                              Grand Rapids, MI 49503-4233

Cap1/dbarn                                     Capcom Credit Union                            Catherines/Comenity
Capital One Retail Srvs/Attn: Bankruptcy       641 44th St Se                                 Attn: Bankruptcy
Po Box 30258                                   Grand Rapids MI 49548-7525                     Po Box 182125
Salt Lake City UT 84130-0258                                                                  Columbus OH 43218-2125


Cbcs                                           Comenity Bank/Buckle                           Comenity Bank/Pier 1
Attn: Bankruptcy                               Attn: Bankruptcy                               Attn: Bankruptcy
Po Box 2334                                    Po Box 182125                                  Po Box 182125
Columbus OH 43216-2334                         Columbus OH 43218-2125                         Columbus OH 43218-2125


Comenity Bank/Victoria Secret                  Comenity Capital Bank/HSN                      Deere & Company d/b/a John Deere Financ
Attn: Bankruptcy                               Attn: Bankruptcy Dept                          John Deere Financial
Po Box 182125                                  Po Box 182125                                  PO Box 6600
Columbus OH 43218-2125                         Columbus OH 43218-2125                         Johnston, IA 50131-6600


Deere Credit, Inc. d/b/a John Deere Financia   Laura J. Genovich                              Gordon Schafer
John Deere Financial                           1700 East Beltline, N.E.                       6340 SE Old Torch Lake Dr.
PO Box 6600                                    Suite 200                                      Bellaire MI 49615-9240
Johnston, IA 50131-6600                        Grand Rapids, MI 49525-7044


Michael Patrick Hanrahan                       Independent Bank                               Internal Revenue Service
Chase Bylenga Hulst, PLLC.                     c/o Henry L. Knier, Jr.                        Centralized Insolvency Unit
25 Division Ave. South                         P.O. Box 219                                   PO Box 7346
Suite 500                                      Bay City, MI 48707-0219                        Philadelphia, PA 19101-7346
Grand Rapids, MI 49503-4233

John Deere Financial                           John Deere Financial, f.s.b.                   John Deere Financial, f.s.b., dba John Deere
6400 NW 86th Street                            PO Box 6600                                    John Deere Financial
PO Box 6600                                    6400 NW 86th Street                            PO Box 6600
Johnston IA 50131-6600                         Johnston, IA 50131-2945                        Johnston, IA 50131-6600


Joshua A. Blanchard                            Keller & Almassian, PLC                        Henry L. Knier Jr.
309 S. Lafayette St.                           230 Fulton St. E                               Smith,Martin, Powers & Knier PC
Suite 208                                      Grand Rapids MI 49503-3211                     900 Washington Ave
Greenville MI 48838-1991                                                                      Bay City, MI 48708-5704
Kohls/Capital One                 Case:19-01964-swd
                                                Lake Mich Doc
                                                          Cu #:35-1 Filed: 08/01/19    Page   2 of
                                                                                         MI DEPT OF 3TREASURY
Attn: Bankruptcy                                 Attn: Bankruptcy                         COLLECTION DIVISION/BANKRUPTCY
Po Box 30285                                     Po Box 2848                              PO BOX 30168
Salt Lake City UT 84130-0285                     Grand Rapids MI 49501-2848               LANSING, MI 48909-7668


Matthew L. Classens                              Daniel M. McDermott                      Michigan 1 Community CU
Bishop & Heintz, P.C.                            Office of the US Trustee                 510 S Dexter
440 W. Front @ Oak, P O Box 707                  The Ledyard Building, 2nd Floor          Ionia MI 48846-2046
Traverse City, MI 49685-0707                     125 Ottawa NW, Suite 200R
                                                 Grand Rapids, MI 49503-2865

Michigan Dept. of Treasury                       Michigan One Community Credit Union      (p)STATE OF MICHIGAN UNEMPLOYMENT INSURANCE
Tax Collection Enforcement                       510 S Dexter st                          ATTN BANKRUPTCY UNIT
Bankruptcy Section                               Ionia, MI 48846-2046                     3024 W GRAND BLVD
Treasury Building                                                                         SUITE 12-100
Lansing, MI 48922-0001                                                                    DETROIT MI 48202-6024

Michigan Valley Irrigation Co.                   PHI Financial Services                   Prime Adjusting Service
4802 W. Caro Road                                PO Box 733260                            c/o James J Kelly (P72111)
Vassar MI 48768-9775                             Dallas TX 75373-3260                     Jim Kelly Law, PC
                                                                                          30300 Northwestern Hwy, Ste 324
                                                                                          Farmington Hills, MI 48334-3255

Receivables Management Partners (RMP)            SECURITIES & EXCHANGE COMM               Sheffield Financial
Attn: Bankruptcy                                 BANKRUPTCY SECTION                       Bankruptcy Section 100-50-01-51
Po Box 13129                                     175 W. JACKSON BLVD.                     PO Box 1847
Lansing MI 48901-3129                            SUITE 900                                Wilson, NC 27894-1847
                                                 CHICAGO, IL 60604-2815

Sidney St Bk                                     Sidney State Bank                        Sidney State Bank
3016 W Sidney Rd                                 c/o Robert F. Wardrop II                 3016 W. Sidney Road
Sidney MI 48885-9776                             Wardrop & Wardrop PC                     Sidney, MI 48885-9776
                                                 300 Ottawa Ave NW Ste 150
                                                 Grand Rapids, MI 49503-2308

Gregory G. St. Arnauld                           Stearns Bank                             Stearns Bank National Association
Lewis, Reed & Allen, P.C.                        500 13th Street                          Hannah GIlbert
136 E. Michigan Avenue, Suite 800                PO Box 750                               Stearns Bank National Association
Kalamazoo, MI 49007-3975                         Albany MN 56307-0750                     4140 Thielman Lane
                                                                                          St. Cloud, MN 56301-3968

Stearns Bank National Association                Synchrony Bank/ JC Penneys               Aaron A TreDenick
Hannah Gilbert                                   Attn: Bankruptcy                         8626 Townhall Rd
4191 2nd Street South                            Po Box 956060                            Sheridan, MI 48884-9720
Saint Cloud, MN 56301-3761                       Orlando FL 32896-0001


Alica Tredenick                                  Trent C. Hilding (P68189)                Trent C. Hilding, PLC
8626 Townhall Rd                                 4070 N Crystal Road                      4070 N. Crystal Road
Sheridan, MI 48884-9720                          Vestaburg, MI 48891-8707                 Vestaburg MI 48891-8707



UNITED STATES TRUSTEE                            Robert F. Wardrop II                     Wells Fargo Bank
THE LEDYARD BUILDING, 2ND FLOOR                  Wardrop & Wardrop, P.C.                  PO Box 10306
125 OTTAWA NW, SUITE 200R                        300 Ottawa Avenue, N.W., Ste 150         Des Moines IA 50306-0306
GRAND RAPIDS, MI 49503-2837                      Grand Rapids, MI 49503-2308
Wells Fargo Financial Leasing Case:19-01964-swd      Doc
                                            Wells Fargo    #:35-1
                                                        Financial     Filed: 08/01/19
                                                                  Leasing,                              Page 3 of 3
800 Walnut St., MAC N0005-044               800 Walnut Street MAC F0005-055
Des Moines IA 50309-3891                    Des Moines, IA 50309-3891




                     The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                     by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


BB&T                                                   Bluegreen Corp                                       Michigan Unemployment Insurance Agency
Attn: Bankruptcy                                       Attn: Bankruptcy                                     3024 West Grand Blvd.
Po Box 1847                                            4960 Conference Way N Ste 100                        Tax Office, Suite 12-300
Wilson NC 27894                                        Boca Raton FL 33431                                  Detroit, MI 48202




                   The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(u)Independent Bank                                    (d)United States Trustee                             End of Label Matrix
                                                       The Ledyard Building, 2nd Floor                      Mailable recipients   61
                                                       125 Ottawa NW, Suite 200R                            Bypassed recipients    2
                                                       Grand Rapids, MI 49503-2837                          Total                 63
